Case 7:20-cr-00444-VB Document 86 Filed 05/21/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

my
i

CONSENT TO PROCEED BY VIDEO OR
_ TELE CONFERENCE

de he

UNITED STATES OF AMERICA,

  

 

-against- B
cee pee & 20 -CR- 444
\- \t- ft
Keith Glover
Defendant(s).
X
Defendant Keith Glover hereby voluntarily consents to

 

participate in the following proceeding via _X__ videoconferencing or __X__ teleconferencing:

Initial A ar ici ier

 

XxX Conference Before a Judicial Officer

etry Cer (4,17)

s/ Keith Glover/SMB s/ Sam Braverman
Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Keith Glover Sam Braverman
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or tel ne conferencing technology.
_ s(t

Date | U.S, District Judge/U.S-Magistratetudge—

 
